Citation Nr: 0608445	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 5, 1992 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD) with schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 1999 rating action that 
granted service connection for PTSD from April 30, 1998.  The 
veteran filed a Notice of Disagreement (NOD) with the 
effective date of the award in June 1999, and the RO issued a 
Statement of the Case (SOC) in February 2000.  The veteran 
filed a Substantive Appeal in April 2000.

By rating action of October 2002, the RO granted an earlier 
effective date of October 5, 1992 for the grant of service 
connection for PTSD with schizophrenia.  The veteran filed a 
NOD with that effective date of the award in December 2002, 
and the RO issued a SOC in April 2003.  The veteran filed a 
Substantive Appeal in May 2003.

In May 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of the hearing is of record.

By decision of August 2004, the Board denied an effective 
date prior to October 5, 1992 for the grant of service 
connection for PTSD with schizophrenia.  The veteran, in 
turn, appealed the Board's denial to the United States Court 
of Appeals for Veterans Claims (Court).  By December 2005 
Order, the Court granted a Joint Motion for Remand filed by 
counsel for both parties, vacating the Board's August 2004 
decision, and remanding the matter on appeal to the Board for 
further action consistent with the Joint Motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.


REMAND

Considering the record in light of points raised in the Joint 
Motion, and the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) (see 38 U.S.C.A. §§ 5103 and 
5103A (West 2002) and 38 C.F.R. § 3.159 (2005)), the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim on appeal has not been 
accomplished, and that further RO action on this claim is 
warranted.

In May 1977, the RO denied the veteran's original claim for 
service connection for psychiatric disability, filed in 
February 1977; the veteran did not appeal that denial.  In 
connection with an April 1998 claim, the RO granted service 
connection for PTSD with schizophrenia on the basis of 
information received in 1999 from the United States Armed 
Services Center for Research of Unit Records reflecting that 
the appellant served aboard the USS Forester, and the report 
of a March 1999 VA examination reflecting an opinion that his 
experiences aboard that ship were sufficient to have caused 
his PTSD.  The RO later granted an earlier effective date of 
October 5, 1992 for the award of the benefit in question.  

In the November 2005 Joint Motion, the parties noted that 
38 C.F.R. § 3.156(c) provides that, where new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision had become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
contemplates official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the VA.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  

Inasmuch as the new evidence submitted to the hearing officer 
in 1999 was in the form of service department records, it 
appears that the RO should have considered application of 
38 C.F.R. § 3.156(c) in determining whether an effective date 
prior to October 5, 1992 for the grant of service connection 
for PTSD with schizophrenia was warranted.  However, the 
claims file reflects no such consideration.  

Thus, to avoid any prejudice to the veteran, a remand of this 
matter for RO consideration of the aforementioned legal 
authority, in the first instance, is wasrranted.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should readjudicate the claim 
for an earlier effective date in light of 
all pertinent evidence and legal 
authority, to specifically include the 
provisions of 38 C.F.R. § 3.156(c).

2.  If the benefits sought on appeal 
claim remain denied, the RO must furnish 
to the appellant and his attorney an 
appropriate Supplemental SOC that 
includes citation to 38 C.F.R. § 3.156(c) 
and any additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

